Filed 10/24/18                                                                    Case 18-26415                                                               Doc 15




     Fill in this information to identify the case:

     Debtor name         Maximus US, LLC

     United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

     Case number (if known)         18-26415-E-11
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing



    Official Form 202
    Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

    An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
    form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
    amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
    and the date. Bankruptcy Rules 1008 and 9011.

    WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
    connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
    1519, and 3571.



                    Declaration and signature


           I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
           individual serving as a representative of the debtor in this case.

           I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                      Schedule H: Codebtors (Official Form 206H)
                      Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                      Amended Schedule
                      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                      Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.

            Executed on          October 24, 2018                        X /s/ Brian K. Figueroa
                                                                           Signature of individual signing on behalf of debtor

                                                                           Brian K. Figueroa
                                                                           Printed name

                                                                           Member
                                                                           Position or relationship to debtor




    Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
Filed 10/24/18                                                                   Case 18-26415                                                                                         Doc 15


   Fill in this information to identify the case:
   Debtor name Maximus US, LLC
   United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                  CALIFORNIA
   Case number (if known):         18-26415-E-11                                                                                                        amended filing




  Official Form 204
  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
  Are Not Insiders                                                                           12/15

  A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
  debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
  include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
  among the holders of the 20 largest unsecured claims.

   Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
   complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
   including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                    professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                    and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                    contracts)                                                 partially secured          of collateral or setoff
   -NONE-




  Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

  Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Filed 10/24/18                                                                                       Case 18-26415                                                                                                     Doc 15
     Fill in this information to identify the case:

     Debtor name            Maximus US, LLC

     United States Bankruptcy Court for the:                       EASTERN DISTRICT OF CALIFORNIA

     Case number (if known)               18-26415-E-11
                                                                                                                                                                                           Check if this is an
                                                                                                                                                                                           amended filing



    Official Form 206Sum
    Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

     Part 1:      Summary of Assets


     1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

           1a. Real property:
               Copy line 88 from Schedule A/B.............................................................................................................................                  $           700,000.00

           1b. Total personal property:
               Copy line 91A from Schedule A/B.........................................................................................................................                     $                100.00

           1c. Total of all property:
               Copy line 92 from Schedule A/B...........................................................................................................................                    $           700,100.00


     Part 2:      Summary of Liabilities


     2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
           Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           521,824.95


     3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

           3a. Total claim amounts of priority unsecured claims:
               Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

           3b. Total amount of claims of nonpriority amount of unsecured claims:
               Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$                    0.00


     4.    Total liabilities .......................................................................................................................................................
           Lines 2 + 3a + 3b                                                                                                                                                           $             521,824.95




     Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
Filed 10/24/18                                                               Case 18-26415                                                                          Doc 15
     Fill in this information to identify the case:

     Debtor name         Maximus US, LLC

     United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

     Case number (if known)         18-26415-E-11
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



    Official Form 206A/B
    Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
    Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
    Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
    which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
    or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

    Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
    the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
    additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

     For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
     schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
     debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
     Part 1:      Cash and cash equivalents
    1. Does the debtor have any cash or cash equivalents?

            No. Go to Part 2.
             Yes Fill in the information below.
          All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                           debtor's interest

     3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
               Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                                number


               3.1.     U.S. Bank                                               Checking Account                                                           $100.00



     4.        Other cash equivalents (Identify all)

     5.        Total of Part 1.                                                                                                                        $100.00
               Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

     Part 2:          Deposits and Prepayments
    6. Does the debtor have any deposits or prepayments?

            No. Go to Part 3.
            Yes Fill in the information below.


     Part 3:          Accounts receivable
    10. Does the debtor have any accounts receivable?

            No. Go to Part 4.
            Yes Fill in the information below.


     Part 4:          Investments
    13. Does the debtor own any investments?

            No. Go to Part 5.
            Yes Fill in the information below.

    Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
Filed 10/24/18                                                                Case 18-26415                                                              Doc 15

     Debtor         Maximus US, LLC                                                               Case number (If known) 18-26415-E-11
                    Name




     Part 5:        Inventory, excluding agriculture assets
    18. Does the debtor own any inventory (excluding agriculture assets)?

            No. Go to Part 6.
            Yes Fill in the information below.


     Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
    27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

            No. Go to Part 7.
            Yes Fill in the information below.


     Part 7:        Office furniture, fixtures, and equipment; and collectibles
    38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

            No. Go to Part 8.
            Yes Fill in the information below.


     Part 8:        Machinery, equipment, and vehicles
    46. Does the debtor own or lease any machinery, equipment, or vehicles?

            No. Go to Part 9.
            Yes Fill in the information below.


     Part 9:        Real property
    54. Does the debtor own or lease any real property?

            No. Go to Part 10.
            Yes Fill in the information below.

     55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

               Description and location of                    Nature and          Net book value of       Valuation method used   Current value of
               property                                       extent of           debtor's interest       for current value       debtor's interest
               Include street address or other                debtor's interest   (Where available)
               description such as Assessor                   in property
               Parcel Number (APN), and type
               of property (for example,
               acreage, factory, warehouse,
               apartment or office building, if
               available.
               55.1. 11,00 square foot
                         Commercial Building
                         10 E. Grass Valley St.
                         Colfax, CA                           Fee simple                        $0.00                                       $700,000.00




     56.       Total of Part 9.                                                                                                           $700,000.00
               Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
               Copy the total to line 88.

     57.       Is a depreciation schedule available for any of the property listed in Part 9?
                   No
                   Yes

     58.       Has any of the property listed in Part 9 been appraised by a professional within the last year?

    Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 2
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
Filed 10/24/18                                                               Case 18-26415                                                             Doc 15

     Debtor         Maximus US, LLC                                                              Case number (If known) 18-26415-E-11
                    Name


                   No
                   Yes

     Part 10:       Intangibles and intellectual property
    59. Does the debtor have any interests in intangibles or intellectual property?

            No. Go to Part 11.
            Yes Fill in the information below.


     Part 11:       All other assets
    70. Does the debtor own any other assets that have not yet been reported on this form?
        Include all interests in executory contracts and unexpired leases not previously reported on this form.

            No. Go to Part 12.
            Yes Fill in the information below.




    Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
Filed 10/24/18                                                                           Case 18-26415                                                                               Doc 15

     Debtor          Maximus US, LLC                                                                                     Case number (If known) 18-26415-E-11
                     Name



     Part 12:        Summary

    In Part 12 copy all of the totals from the earlier parts of the form
          Type of property                                                                               Current value of                    Current value of real
                                                                                                         personal property                   property

     80. Cash, cash equivalents, and financial assets.
         Copy line 5, Part 1                                                                                                 $100.00

     81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

     82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

     83. Investments. Copy line 17, Part 4.                                                                                      $0.00

     84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

     85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

     86. Office furniture, fixtures, and equipment; and collectibles.
         Copy line 43, Part 7.                                                                                                   $0.00

     87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

     88. Real property. Copy line 56, Part 9.........................................................................................>                        $700,000.00

     89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

     90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

     91. Total. Add lines 80 through 90 for each column                                                                   $100.00        + 91b.              $700,000.00


     92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $700,100.00




    Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 4
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
Filed 10/24/18                                                                    Case 18-26415                                                                           Doc 15
     Fill in this information to identify the case:

     Debtor name         Maximus US, LLC

     United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

     Case number (if known)             18-26415-E-11
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing

    Official Form 206D
    Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
    Be as complete and accurate as possible.
    1. Do any creditors have claims secured by debtor's property?
             No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
             Yes. Fill in all of the information below.
     Part 1:      List Creditors Who Have Secured Claims
                                                                                                                        Column A                    Column B
     2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
     claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                    that supports this
                                                                                                                        Do not deduct the value     claim
                                                                                                                        of collateral.
     2.1   City of Colfax                                 Describe debtor's property that is subject to a lien                   $50,000.00              $700,000.00
           Creditor's Name                                11,00 square foot Commercial Building
           33 So. Main St.                                10 E. Grass Valley St.
           P.O. Box 702                                   Colfax, CA
           Colfax, CA 95713
           Creditor's mailing address                     Describe the lien
                                                          Statutory Lien
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative
                                                             Disputed
           priority.
           1. PLM Lender Services,
           Inc
           2. City of Colfax

     2.2   PLM Lender Services, Inc                       Describe debtor's property that is subject to a lien                 $471,824.95               $700,000.00
           Creditor's Name                                11,00 square foot Commercial Building
                                                          10 E. Grass Valley St.
           45 N. Second St.                               Colfax, CA
           Campbell, CA 95008
           Creditor's mailing address                     Describe the lien
                                                          Deed of Trust
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number




    Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 10/24/18                                                                    Case 18-26415                                                                           Doc 15
     Debtor       Maximus US, LLC                                                                         Case number (if know)      18-26415-E-11
                  Name

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative          Disputed
           priority.
           Specified on line 2.1

     3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $521,824.95

     Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
     List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
     assignees of claims listed above, and attorneys for secured creditors.

     If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
             Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                                   you enter the related creditor?   account number for
                                                                                                                                                     this entity




    Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
Filed 10/24/18                                                                 Case 18-26415                                                                                  Doc 15
     Fill in this information to identify the case:

     Debtor name         Maximus US, LLC

     United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

     Case number (if known)           18-26415-E-11
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


    Official Form 206E/F
    Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
    Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
    List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
    Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
    2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

     Part 1:      List All Creditors with PRIORITY Unsecured Claims

         1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

                 No. Go to Part 2.

                 Yes. Go to line 2.


     Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
         3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
            out and attach the Additional Page of Part 2.
     3.1    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.
                                                                                    Contingent
                                                                                    Unliquidated
               Date or dates debt was incurred
                                                                                    Disputed
               Last 4 digits of account number
                                                                                 Basis for the claim:

                                                                                 Is the claim subject to offset?       No     Yes


     Part 3:      List Others to Be Notified About Unsecured Claims

    4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
       assignees of claims listed above, and attorneys for unsecured creditors.

       If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

               Name and mailing address                                                                  On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                         related creditor (if any) listed?               account number, if
                                                                                                                                                         any

     Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

    5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                            Total of claim amounts
     5a. Total claims from Part 1                                                                            5a.        $                            0.00
     5b. Total claims from Part 2                                                                            5b.   +    $                            0.00

     5c. Total of Parts 1 and 2
         Lines 5a + 5b = 5c.                                                                                 5c.        $                              0.00




    Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 1
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                        51602                                           Best Case Bankruptcy
Filed 10/24/18                                                           Case 18-26415                                                                         Doc 15
     Fill in this information to identify the case:

     Debtor name         Maximus US, LLC

     United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

     Case number (if known)         18-26415-E-11
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing


    Official Form 206G
    Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
    Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

    1.     Does the debtor have any executory contracts or unexpired leases?
              No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
    (Official Form 206A/B).

     2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

     2.1       State what the contract or
               lease is for and the nature
               of the debtor's interest

                  State the term remaining

                List the contract number of
                 any government contract


     2.2       State what the contract or
               lease is for and the nature
               of the debtor's interest

                  State the term remaining

                List the contract number of
                 any government contract


     2.3       State what the contract or
               lease is for and the nature
               of the debtor's interest

                  State the term remaining

                List the contract number of
                 any government contract


     2.4       State what the contract or
               lease is for and the nature
               of the debtor's interest

                  State the term remaining

                List the contract number of
                 any government contract




    Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Filed 10/24/18                                                            Case 18-26415                                                                      Doc 15
     Fill in this information to identify the case:

     Debtor name         Maximus US, LLC

     United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

     Case number (if known)         18-26415-E-11
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing


    Official Form 206H
    Schedule H: Your Codebtors                                                                                                                       12/15

    Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
    Additional Page to this page.

          1. Do you have any codebtors?

        No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        Yes

       2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
          creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
          on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
                Column 1: Codebtor                                                                        Column 2: Creditor



                 Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                     that apply:
        2.1                                                                                                                             D
                                                   Street                                                                               E/F
                                                                                                                                        G

                                                   City                  State      Zip Code


        2.2                                                                                                                             D
                                                   Street                                                                               E/F
                                                                                                                                        G

                                                   City                  State      Zip Code


        2.3                                                                                                                             D
                                                   Street                                                                               E/F
                                                                                                                                        G

                                                   City                  State      Zip Code


        2.4                                                                                                                             D
                                                   Street                                                                               E/F
                                                                                                                                        G

                                                   City                  State      Zip Code




    Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
Filed 10/24/18                                                                 Case 18-26415                                                                   Doc 15



     Fill in this information to identify the case:

     Debtor name         Maximus US, LLC

     United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

     Case number (if known)         18-26415-E-11
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



    Official Form 207
    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/16
    The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
    write the debtor’s name and case number (if known).

     Part 1:      Income

    1. Gross revenue from business

               None.

           Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                  Gross revenue
           which may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                       exclusions)
    2. Non-business revenue
       Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
       and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

               None.

                                                                                                   Description of sources of revenue   Gross revenue from
                                                                                                                                       each source
                                                                                                                                       (before deductions and
                                                                                                                                       exclusions)

           From the beginning of the fiscal year to filing date:
           From 1/01/2018 to Filing Date                                                           capital contributions                            $20,000.00


           For prior year:
           From 1/01/2017 to 12/31/2017                                                            capital contributions                            $60,000.00


           For year before that:
           From 1/01/2016 to 12/31/2016                                                            loan proceeds                                  $150,000.00


     Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

    3. Certain payments or transfers to creditors within 90 days before filing this case
       List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
       filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
       and every 3 years after that with respect to cases filed on or after the date of adjustment.)




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Filed 10/24/18                                                                  Case 18-26415                                                                              Doc 15
     Debtor       Maximus US, LLC                                                                           Case number (if known) 18-26415-E-11




               None.

           Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                     Check all that apply
           3.1.
                   PLM Lender Services, Inc                                    10,000                           $20,000.00                Secured debt
                   45 N. Second St.                                            payment in                                                 Unsecured loan repayments
                   Campbell, CA 95008                                          July 2018
                                                                                                                                          Suppliers or vendors
                                                                               and in
                                                                                                                                          Services
                                                                               August 2018
                                                                                                                                          Other



    4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
       List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
       or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
       may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
       listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
       debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

               None.

           Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
           Relationship to debtor
           4.1.    PLM Lender Services, Inc                                    monthly                          $60,000.00           monthly payments
                   45 N. Second St.
                   Campbell, CA 95008

    5. Repossessions, foreclosures, and returns
       List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
       a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

               None

           Creditor's name and address                               Describe of the Property                                      Date                  Value of property


    6. Setoffs
       List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
       of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
       debt.

               None

           Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                                   taken

     Part 3:      Legal Actions or Assignments

    7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
       List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
       in any capacity—within 1 year before filing this case.

               None.

                   Case title                                        Nature of case             Court or agency's name and                 Status of case
                   Case number                                                                  address

    8. Assignments and receivership
       List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
       receiver, custodian, or other court-appointed officer within 1 year before filing this case.

               None


     Part 4:      Certain Gifts and Charitable Contributions
    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
Filed 10/24/18                                                                    Case 18-26415                                                                         Doc 15
     Debtor        Maximus US, LLC                                                                              Case number (if known) 18-26415-E-11




    9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
       the gifts to that recipient is less than $1,000

               None

                   Recipient's name and address                      Description of the gifts or contributions                Dates given                           Value


     Part 5:       Certain Losses

    10. All losses from fire, theft, or other casualty within 1 year before filing this case.

               None

           Description of the property lost and                      Amount of payments received for the loss                 Dates of loss            Value of property
           how the loss occurred                                                                                                                                    lost
                                                                     If you have received payments to cover the loss, for
                                                                     example, from insurance, government compensation, or
                                                                     tort liability, list the total received.

                                                                     List unpaid claims on Official Form 106A/B (Schedule
                                                                     A/B: Assets – Real and Personal Property).

     Part 6:       Certain Payments or Transfers

    11. Payments related to bankruptcy
        List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
        of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
        relief, or filing a bankruptcy case.

               None.

                    Who was paid or who received                         If not money, describe any property transferred           Dates                Total amount or
                    the transfer?                                                                                                                                value
                    Address
           11.1.    Law Office of W. Steven
                    Shumway
                    3400 Douglas Blvd., Suite 250
                    Roseville, CA 95661                                  Attorney Fees                                             10/11/18                   $3,000.00

                    Email or website address
                    sshumway@shumwaylaw.com

                    Who made the payment, if not debtor?
                    Brian Figueroa



    12. Self-settled trusts of which the debtor is a beneficiary
        List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
        to a self-settled trust or similar device.
        Do not include transfers already listed on this statement.

               None.

           Name of trust or device                                       Describe any property transferred                  Dates transfers             Total amount or
                                                                                                                            were made                            value

    13. Transfers not already listed on this statement
        List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
        2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
        both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

               None.

                   Who received transfer?                            Description of property transferred or                   Date transfer             Total amount or
                   Address                                           payments received or debts paid in exchange              was made                           value

    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
Filed 10/24/18                                                                 Case 18-26415                                                                          Doc 15
     Debtor      Maximus US, LLC                                                                            Case number (if known) 18-26415-E-11



     Part 7:      Previous Locations

    14. Previous addresses
        List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


               Does not apply

                    Address                                                                                                    Dates of occupancy
                                                                                                                               From-To

     Part 8:      Health Care Bankruptcies

    15. Health Care bankruptcies
        Is the debtor primarily engaged in offering services and facilities for:
        - diagnosing or treating injury, deformity, or disease, or
        - providing any surgical, psychiatric, drug treatment, or obstetric care?

                No. Go to Part 9.
                Yes. Fill in the information below.


                    Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                     the debtor provides                                                    and housing, number of
                                                                                                                                            patients in debtor’s care

     Part 9:      Personally Identifiable Information

    16. Does the debtor collect and retain personally identifiable information of customers?

                No.
                Yes. State the nature of the information collected and retained.

    17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
        profit-sharing plan made available by the debtor as an employee benefit?

                No. Go to Part 10.
                Yes. Does the debtor serve as plan administrator?


     Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

    18. Closed financial accounts
        Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
        moved, or transferred?
        Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
        cooperatives, associations, and other financial institutions.

               None
                   Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
                   Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                          moved, or                          transfer
                                                                                                                          transferred

    19. Safe deposit boxes
        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
        case.


               None

           Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                         access to it                                                                have it?
                                                                         Address

    20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
        which the debtor does business.
    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Filed 10/24/18                                                                 Case 18-26415                                                                        Doc 15
     Debtor      Maximus US, LLC                                                                            Case number (if known) 18-26415-E-11




              None

           Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                         access to it                                                              have it?


     Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

    21. Property held for another
        List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
        not list leased or rented property.

            None


     Part 12:     Details About Environment Information

    For the purpose of Part 12, the following definitions apply:
         Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
         medium affected (air, land, water, or any other medium).

          Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
          owned, operated, or utilized.

          Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
          similarly harmful substance.

    Report all notices, releases, and proceedings known, regardless of when they occurred.

    22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

                No.
                Yes. Provide details below.

           Case title                                                    Court or agency name and             Nature of the case                   Status of case
           Case number                                                   address

    23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
        environmental law?

                No.
                Yes. Provide details below.

           Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                         address

    24. Has the debtor notified any governmental unit of any release of hazardous material?

                No.
                Yes. Provide details below.

           Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                         address

     Part 13:     Details About the Debtor's Business or Connections to Any Business

    25. Other businesses in which the debtor has or has had an interest
        List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
        Include this information even if already listed in the Schedules.

              None




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
Filed 10/24/18                                                                 Case 18-26415                                                                                 Doc 15
     Debtor      Maximus US, LLC                                                                            Case number (if known) 18-26415-E-11



        Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                                   Do not include Social Security number or ITIN.

                                                                                                                   Dates business existed

    26. Books, records, and financial statements
        26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
                  None

           Name and address                                                                                                                        Date of service
                                                                                                                                                   From-To

        26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
             within 2 years before filing this case.

                  None


        26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

                  None

           Name and address                                                                                      If any books of account and records are
                                                                                                                 unavailable, explain why

        26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
             statement within 2 years before filing this case.

                  None

           Name and address

    27. Inventories
        Have any inventories of the debtor’s property been taken within 2 years before filing this case?

                No
                Yes. Give the details about the two most recent inventories.

                   Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
                   inventory                                                                                             or other basis) of each inventory

    28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
        in control of the debtor at the time of the filing of this case.

           Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                              interest                                      any
           Brian Figueroa                                 4030 Silver St.                                     Managing member                               95%
                                                          Rocklin, CA 95677

           Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                              interest                                      any
           Chris Porter                                   4030 Silver St.                                     member                                        5%
                                                          Rocklin, CA 95677



    29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
        control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


                No
                Yes. Identify below.


    30. Payments, distributions, or withdrawals credited or given to insiders
        Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
        loans, credits on loans, stock redemptions, and options exercised?
    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
Filed 10/24/18                                                                 Case 18-26415                                                                        Doc 15
     Debtor      Maximus US, LLC                                                                            Case number (if known) 18-26415-E-11




                No
                Yes. Identify below.

                   Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                     property                                                                  providing the value

    31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

                No
                Yes. Identify below.

        Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                                   corporation

    32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

                No
                Yes. Identify below.

        Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                                   corporation

     Part 14:     Signature and Declaration

          WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
          connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
          18 U.S.C. §§ 152, 1341, 1519, and 3571.

          I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
          and correct.

          I declare under penalty of perjury that the foregoing is true and correct.

     Executed on         October 24, 2018

     /s/ Brian K. Figueroa                                                  Brian K. Figueroa
     Signature of individual signing on behalf of the debtor                Printed name

     Position or relationship to debtor         Member

    Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
       No
       Yes




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Filed 10/24/18                                                                 Case 18-26415                                                                  Doc 15
    B2030 (Form 2030) (12/15)
                                                                   United States Bankruptcy Court
                                                                          Eastern District of California
     In re       Maximus US, LLC                                                                                    Case No.    18-26415-E-11
                                                                                          Debtor(s)                 Chapter     11

                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
    1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
           compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
           be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
                 For legal services, I have agreed to accept                                                    $                3,000.00
                 Prior to the filing of this statement I have received                                          $                3,000.00
                 Balance Due                                                                                    $                     0.00

    2.     The source of the compensation paid to me was:

                      Debtor                  Other (specify):           Brian Figueroa

    3.     The source of compensation to be paid to me is:

                      Debtor                  Other (specify):

    4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

                I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
                copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

    5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

           a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
           b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
           c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
           d.   [Other provisions as needed]
                     Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                     reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                     522(f)(2)(A) for avoidance of liens on household goods.

    6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
                   Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
                   any other adversary proceeding.
                                                                                CERTIFICATION
           I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
     this bankruptcy proceeding.

         October 24, 2018                                                                 /s/ W. Steven Shumway
         Date                                                                             W. Steven Shumway
                                                                                          Signature of Attorney
                                                                                          Law Office of W. Steven Shumway
                                                                                          3400 Douglas Blvd., Suite 250
                                                                                          Roseville, CA 95661
                                                                                          (916) 789-8821 Fax: (916) 789-2083
                                                                                          sshumway@shumwaylaw.com
                                                                                          Name of law firm




    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
Filed 10/24/18                                                                Case 18-26415                                                                                Doc 15

                                                                   United States Bankruptcy Court
                                                                         Eastern District of California
     In re      Maximus US, LLC                                                                                           Case No.       18-26415-E-11
                                                                                        Debtor(s)                         Chapter        11

                                                             LIST OF EQUITY SECURITY HOLDERS
    Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

     Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
     business of holder
     Brian Figueroa                                                                       95%                                        Member
     4030 Silver St.
     Rocklin, CA 95677

     Chris Porter                                                                         5%                                         member
     4030 Silver St.
     Rocklin, CA 95677


    DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

            I, the Member of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
    the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



     Date October 24, 2018                                                       Signature /s/ Brian K. Figueroa
                                                                                                Brian K. Figueroa

                           Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                            18 U.S.C. §§ 152 and 3571.




    Sheet 1 of 1 in List of Equity Security Holders
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
Filed 10/24/18                           Case 18-26415          Doc 15
                 Maximus US, LLC - 18-26415-E-11 - Pg. 1 of 1


        }
        b
        k
        1
        {
        C
        r
        e
        d
        i
        t
        o
        A
        s
        M
        a
        x




                               City of Colfax
                               33 So. Main St.
                               P.O. Box 702
                               Colfax, CA 95713


                               PLM Lender Services, Inc
                               45 N. Second St.
                               Campbell, CA 95008
Filed 10/24/18                                                                Case 18-26415                                                         Doc 15




                                                                   United States Bankruptcy Court
                                                                         Eastern District of California
     In re      Maximus US, LLC                                                                               Case No.   18-26415-E-11
                                                                                      Debtor(s)               Chapter    11




                                               CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

    Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
    recusal, the undersigned counsel for Maximus US, LLC in the above captioned action, certifies that the following is a
    (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
    class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



        None [Check if applicable]




     October 24, 2018                                                     /s/ W. Steven Shumway
     Date                                                                 W. Steven Shumway
                                                                          Signature of Attorney or Litigant
                                                                          Counsel for Maximus US, LLC
                                                                          Law Office of W. Steven Shumway
                                                                          3400 Douglas Blvd., Suite 250
                                                                          Roseville, CA 95661
                                                                          (916) 789-8821 Fax:(916) 789-2083
                                                                          sshumway@shumwaylaw.com




    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
